DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/04/2021 has been entered.
Status of Claims
This Office action is issued in response to the submission of the applicant filed on 4 June 2021.
A notice of allowance was mailed previously on 8 March 2021.
No claims have been amended.
Claims 1-21 are pending and have been examined herein.
An IDS was filed on 4 June 2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4 June 2021 is being considered by the examiner.
Drawings
The drawings filed on 26 December 2018 are acceptable.
Allowable Subject Matter
Claims 1 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art is as follows:
US 20150178835 A1 (QUILLIAN D. W.) teaches an electronic supply chain finance system and method, multiple financial institutions may be available to a supplier to trade payment obligations owing to the supplier from a buyer, via a remote computer system. 
Z. Zhang, X. Liu, M. Zha and T. Lv, "Research on Supply Chain Finance Based on Ecommerce," 2008 4th International Conference on Wireless Communications, Networking and Mobile Computing, Dalian, 2008, pp. 1-5, doi: 10.1109/WiCom.2008.2259. (Year: 2008)  provides background on the growing importance of Supply Chain Finance.
Pickles, C. (2008). Securities standards migration: ISO 15022 vs ISO 20022. Journal of Securities Operations & Custody, 1(3), 289–300. (Year: 2008) discusses the migration from ISO 15022 to ISO 20022 that the financial services industry was making at the time of publication.
The prior art does not teach the following limitations of claim 1 (also substantially present in independent claims 9 and 17):
A computing device configured to implement a supply chain financing (SCF) network for processing real-time SCF messages for a  SCF transaction, , the computing device comprising at least one processor and memory device in communication with the at least one processor, the at least one processor configured to: provide a portal accessible for information entry by each of a supplier computing device, a buyer computing device, and a financing entity computing device, the portal configured to generate the SCF messages formatted according to a standardized SCF messaging protocol automatically in response to information entered through the portal, the standardized SCF messaging protocol including a plurality of data fields dedicated specifically to SCF transactions; receive a first SCF  message  formatted according to the standardized SCF messaging protocol in response to SCF request data entered through the portal by the supplier computing device, the SCF request data  defining a request for  supply chain financing of an invoice, the first SCF  message  including an early payment identifier and the SCF request data; parse the first SCF  message based upon the SCF messaging protocol and identify contents of data fields associated with an early payment request message; select a financing entity for receiving the  first SCF message:   store within the memory device the SCF request data  in association with the early payment identifier  and the selected financing entity;  route the first SCF message to the  financing entity ,  computing device associated with the selected financing entity; receive a  second SCF message  formatted according to the standardized SCF messaging protocol in response to SCF confirmation data entered through the portal by the financing entity computing device, the SCF confirmation data  defining terms for early payment to the supplier by the selected financing entity, the  second SCF message  including the SCF confirmation data and the early payment identifier; [[and]] parse the second SCF message based upon the SCF messaging protocol and identify contents of data fields associated with an early payment confirmation message, including determining based on the early payment identifier that the second SCF message corresponds to the first SCF message sent by the supplier computing device; store within the memory device the SCF confirmation data in association with ,  the early payment identifier , thereby linking the SCF confirmation data to the SCF request data within the memory device; and route the second SCF message to the supplier computing device.  

In addition, even if each element, when considered individually, were to be found in the prior art, when considered as a whole, one of ordinary skill in the art would not have arrived at the Applicant’s claimed invention unless one was using the invention as a roadmap to find its prior art components.  Such use of hindsight to arrive at the claimed invention would be impermissible.
35 U.S.C. § 101
The claims recite a request for “supply chain financing of an invoice” and “select[...] a financing entity [...]” and “defining terms for early payment to the supplier” which falls within the grouping of commercial or legal interactions(including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) which are Certain Methods of Organizing Human Activity in Section I of 2019 Revised Patent Subject Matter Eligibility Guidance found at 84 FR 50, 52 (Jan. 7, 2019).  This abstract idea, however, is integrated into a practical application because the claims recite formatting messages according to a standardized supply chain financing protocol, provide[s] a portal accessible for information entry by the supplier, buyer, and financing entity computing devices that “link[s] al records throughout the lifetime of a SCF transaction in a single location readily accessible to each of the parties” (see Remarks filed 28 January 20021 at page 19) using a “standardized protocol”  (see Remarks filed 28 January 20021 at page 20) similar to USPTO Subject Mater Eligiblity Example 42.  The technical problems solved include “(i) inefficiency due to the need to reconcile information transferred between entities involved in an SCF transaction, (ii) inefficiency due to the need to manually compile related information associated with an SCF transaction, (iii) inability to communicate 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20170270493 A1 to Lugli; Peter A. et al. teaches a supplier electing payment in advance (cash advance) using a third party financial provider at an interest rate (see [0118]) and recording of early payments in a ledger (see  [119]). 
US 20160203549 A1 to Snyder; Robert et al. teaches account receivables with early pay discount (see  [10])
US 20180357619 A1 to Brunelle, III; Armand J. et al. teaches that discount rates of early payment of invoices are based on time between when payment 
US 20140358768 A1 to Blount; Calvin E. et al. teaches methods for providing supply chain financing that include receiving a request to finance an asset of a borrower (see abstract) and if the seller elects early payment, then an independent third party purchases the seller's account receivable at a discount and advances the discounted payment to the seller at the time of purchase, less any fees charged by the independent third party for providing such services (see [0093]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOLKO HAMERSKI whose telephone number is (571)270-7621.  The examiner can normally be reached on Monday-Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SIGMOND M BENNETT can be reached on (303)297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


BOLKO HAMERSKI
Examiner
Art Unit 3694



/BOLKO M HAMERSKI/           Examiner, Art Unit 3699                                                                                                                                                                                             /Mike Anderson/Primary Patent Examiner, Art Unit 3694